Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10-15 are pending.
Claim Objections
Claims 7, 8, 9 are missing.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-12 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “calling an application programming interface of a server intermediating communications among the networked devices, receiving the identities of the networked devices in the social communications network; and storing the identities in a storage". This judicial exception is not integrated into a practical application. Although the preamble of the claim recites a method, the body of the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method merely gathers network device ID of all the connected devices and stores that information without any practical application or any useful improvement over the prior art, thus is nothing more than an abstract idea. Furthermore the claimed methods are not tied to any particular machine. 
	Claim 2 merely adds selectively obtain the identities.
	Claim 3 merely adds the controlling receives input from a monitor that directs the controlling.
	Claim 10 merely adds accessing the identities for target advertising.
	Claim 11 merely adds accessing the identities for communications regarding the topical item. 
	Claim 12 merely adds classifying the identities in storage by relation to the topical item.
Therefore although claims 2, 3, 10-12 are more detailed than their parent claim, they do not add significantly more to make the abstract idea less abstract. 
Art rejection is applied in anticipation of applicant amending the claims to place them in a statutory class.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ricoh Company, Ltd.(EP 1 294 127 A1) of record in parent application 15/988,052, hereinafter Ricoh.
Regarding claim 1, Ricoh discloses teaches or suggests the claimed method including "calling an application programming interface (API) of a server intermediating communications among the networked devices" (see at least Figure 4 and related text); "receiving the identities of the networked devices in the social communications network; and storing the identities in a storage" (see at least Figures 13 A, B).

Regarding claim 2, Ricoh teaches "controlling the steps of calling and receiving to selectively obtain the identities" (see at least 0053, database 913 is queried by the remote monitoring workstation 911 to obtain configuration information and IP address information corresponding to the devices being monitored by that particular remote monitoring workstation 911).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ricoh Company, Ltd. (EP 1 294 127 A1), hereinafter Ricoh, further in view of Kirkpatrick (US 20020059258) both of record in parent application 15/988,052.
Regarding claim 3, although Ricoh does not specifically show the method of claim 2, wherein the step of controlling receives input from a topical activity monitor that directs the step of controlling, it is well known in the art to do so as shown by Kirkpatrick (see at least 0004-0006). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the method of Ricoh in order to gather trending consumer interest of the identified network devices.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-15 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,897,511. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 10-15 of the instant application merely recite broader versions or obvious variations/combinations of claims 1-12 of the U.S. Patent. 
Claim of instant application
1. A method of collecting identities of networked devices communicating in a social communications network regarding a topical item, comprising the steps of:





calling an application programming interface (API) of a server
intermediating communications among the networked devices;



receiving the identities of the networked devices in the social
communications network; and





storing the identities in a storage.

Claim of U.S. Patent 10,897,511
1. A method of collecting identities of networked devices communicating in a social communications network regarding a topical item, authorization of the networked devices is required by the social communications network for communications of the networked devices within the social communications network, comprising: 
calling by a processing device an application programming interface (API) of a server intermediating communications among the networked devices within the social communications network; 

receiving by the processing device the identities of the networked devices in the social communications network acting relevant to the topical item within the social communications network; and 

storing by the processing device the identities in a storage communicatively connected to the processing device.

Claims 2 compared
2. The method of claim 1, further comprising the step of:
controlling the steps of calling and receiving to selectively obtain the
identities.
2. The method of claim 1, further: 

controlling by the processing device the calling and receiving to selectively obtain the identities of the networked devices related to the topical item within the social communications network.

Claims 3 compared
3. The method of claim 2, wherein the step of controlling receives input from a topical activity monitor that directs the step of controlling.
3. The method of claim 2, wherein the controlling receives input from a topical activity monitor of the processing device that directs the controlling.

Claims 4 compared
4. The method of claim 2, further comprising:

monitoring topical activity among the networked devices of the social
communications networks, the social communications network communicates related messages between the networked devices of the social communications
network and maintains a share 
count of the related messages of the social communications network, and
 a data communications network includes at least one source of articles, including:




receiving a search item from a data communications network;


collecting articles related to the search item from the at least one source of articles of the data communications network:


storing in a database, for each respective one of the article from the step of collecting articles, a respective unique identifier representing the article;




comparing the search item to each respective unique identifier,
respectively, of the database, to determine similarity of the respective unique identifier to the search item;

compiling a result set of each respective unique identifier determined similar to the search item in the step of comparing;

communicatively detecting the respective share count of the respective related messages of each one of the plurality of respective social communications network related to the result set: and

deriving a score based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity
of all of the respective networked devices of all of the plurality of respective social communications networks for the search item.
4. The method of claim 2, further comprising: 

monitoring by the processing device topical activity among the networked devices of the social communications networks, the social communications network communicates related messages between the networked devices of the social communications network and maintains a share count of the related messages of the social communications network, and 

a data communications network includes at least one source of articles, including: 

receiving by the processing device a search item from a data communications network; 

collecting articles by the processing device, related to the search item from the at least one source of articles of the data communications network; 

storing by the processing device in a database communicatively connected to the processing device, for each respective one of the article from the step of collecting articles, a respective identifier for the article; 

comparing by the processing device the search item to each respective identifier, respectively, of the database, to determine similarity of the respective identifier to the search item; and 

compiling a result set of each respective identifier determined similar to the search item in the comparing.

Claim 5 vs claim 11 of the Patent
5. A method of monitoring topical activity and collecting identities of
networked devices of a social communications network, the social communications network communicates related messages between networked devices and maintains a share count of the related messages, a data communications network includes at least one source of articles, and a respective unique identity of each of the networked devices is maintained by a server having an API and intermediating communications among the networked devices, comprising the steps of:

receiving a search item from a data communications network;


collecting articles related to the search item from each of the at least one source of articles of the data communications network;

storing in a database, for each respective one of the article from the step of 

collecting, a respective unique identifier representing the article;

comparing the search item to each respective unique identifier,
respectively, of the database, to determine similarity of the respective unique identifier to the search item;

compiling a result set of each respective unique identifier determined similar to the search item in the step of comparing;

communicatively detecting the share count of the messages of the social communications network related to the result set:


deriving a score based collectively on all of the share counts from the step of communicatively detecting, 


the score represents topical activity of networked devices of the social communications network for the search item;

calling the API of the server intermediating communications among the
networked devices of the social communications network:

receiving the identities of the networked devices of the social
communications network; and


storing the identities in a database in a storage.
11. A method of monitoring topical activity and collecting identities of networked devices of a social communications network, the social communications network communicates related messages between networked devices and maintains a share count of the related messages, a data communications network includes at least one source of articles, and a respective unique identity of each of the networked devices is maintained by a server having an API and intermediating communications among the networked devices, comprising: 


receiving by a processor a search item from a data communications network; 

collecting articles by the processor related to the search item from each of the at least one source of articles of the data communications network; storing by the processor in a database, for each respective one of the article from the step of 


collecting, a respective unique identifier representing the article; 

comparing by the processor the search item to each respective unique identifier, respectively, of the database, to determine similarity of the respective unique identifier to the search item; 

compiling by the processor a result set of each respective unique identifier determined similar to the search item in the step of comparing; 
communicatively detecting by the processor the share count of the messages of the social communications network related to the result set; 

deriving by the processor a score based collectively on all of the share counts from the step of communicatively detecting, 

the score represents topical activity of networked devices of the social communications network for the search item; 

calling by the processor the API of the server intermediating communications among the networked devices of the social communications network; 

receiving by the processor the identities of the networked devices of the social communications network; and

storing by the processor the identities in a database in a storage.

Claim 6 vs claim 12 of the Patent
6. A method of monitoring topical activity among respective networked devices of each of a plurality of respective social communications networks, each
respective social communications network communicates respective related messages between the respective networked devices of the respective social communications
network and maintains a respective share count of the respective related messages of the respective social communications network, a data communications network includes at least one source of articles, and a respective unique identity of each of the networked
devices is maintained by a respective server of the respective social communications network, the respective server has a respective API and intermediates communications among the respective networked devices of the respective social communications
network, comprising the steps of:

receiving a search item from a data communications network;


collecting articles related to the search item from each of the at least one source of articles of the data communications network;


storing in a database, for each respective one of the article from the step of collecting, a respective unique identifier representing the article;

comparing the search item to each respective unique identifier, respectively, of the database, to determine similarity of the respective unique
identifier to the search item;

compiling a result set of each respective unique identifier determined similar to the search item in the step of comparing;


communicatively detecting the respective share count of the respective related messages of each one of the plurality of respective social communications network related to the result set:

deriving a score based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity
of all of the respective networked devices of all of the plurality of respective social communications networks for the search item:

calling the respective API of the respective server intermediating
communications among the respective networked devices of the respective social communications network, for each of the respective social communications network;


receiving the respective identities of the respective networked devices of
the respective social communications network, for each of the respective social
communications network; and

storing the respective identities for each of the respective social
communications network, in a database in a storage.
12. A method of monitoring topical activity among respective networked devices of each of a plurality of respective social communications networks, each respective social communications network communicates respective related messages between the respective networked devices of the respective social communications network and maintains a respective share count of the respective related messages of the respective social communications network, a data communications network includes at least one source of articles, and a respective unique identity of each of the networked devices is maintained by a respective server of the respective social communications network, the respective server has a respective API and intermediates communications among the respective networked devices of the respective social communications network, comprising: 
receiving by a processor a search item from a data communications network; 

collecting by the processor articles related to the search item from each of the at least one source of articles of the data communications network; 

storing by the processor in a database, for each respective one of the article from the step of collecting, a respective unique identifier representing the article; 

comparing by the processor the search item to each respective unique identifier, respectively, of the database, 
to determine similarity of the respective unique identifier to the search item; 

compiling by the processor a result set of each respective unique identifier determined similar to the search item in the step of comparing; 

communicatively detecting by the processor the respective share count of the respective related messages of each one of the plurality of respective social communications network related to the result set; 
deriving by the processor a score based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity of all of the respective networked devices of all of the plurality of respective social communications networks for the search item; 

calling by the processor the respective API of the respective server intermediating communications among the respective networked devices of the respective social communications network, for each of the respective social communications network; 

receiving by the processor the respective identities of the respective networked devices of the respective social communications network, for each of the respective social communications network; and 


storing by the processor the respective identities for each of the respective social communications network, in a database in a storage.

Claims 10 compared
10. |The method of claim 2, further comprising the step of:
accessing the identities in storage for target advertising in respect of the topical item.
10. The method of claim 2, further comprising: 
accessing by the processor the identities in storage for target advertising in respect of the topical item.

Claim 11 vs claim 8 of the Patent
11. The method of claim 2, further comprising the step of:
accessing the identities in storage for communications regarding the
topical item.
8. The method of claim 2, further comprising: 
accessing by the processor the identities in storage for communications regarding the topical item.

Claim 12 vs claim 9 of the Patent
12. The method of claim 2, further comprising the step of:
classifying the identities in storage by relation to the topical item.
9. The method of claim 2, further comprising: 
classifying by the processor the identities in storage by relation to the topical item.

Claim 13 vs claim 5 of the Patent
13. The method of claim 4, further comprising the step of:
delivering the identities to an online advertiser system.
5. The method of claim 4, further comprising: 
delivering by the processor the identities to an online advertiser system.

Claim 14 vs claim 6 of the Patent
14. The method of claim 4, further comprising the step of:
delivering the identities to an email delivery system.
6. The method of claim 4, further comprising: 
delivering by the processor the identities to an email delivery system.

Claim 15 vs claim 7 of the Patent
15. | The method of claim 4, further comprising the step of:
delivering the identities to a social network.
7. The method of claim 4, further comprising: 
delivering by the processor the identities to a social network.


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,009,433. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application merely recite broader versions of claims 1-3 of the U.S. Patent. 
Claim of instant application
1. A method of collecting identities of networked devices communicating in a social communications network regarding a topical item, comprising the steps of:



























calling an application programming interface (API) of a server
intermediating communications among the networked devices;

receiving the identities of the networked devices in the social
communications network; and






storing the identities in a storage.

Claim of US Patent 10,009,433
1. A method of collecting identities of networked devices communicating in a social communications network regarding a topical item, the social communications network communicates related messages between networked devices of the social communications network and maintains a share count of the related messages of the social communications network, a server of the social communications network intermediates communications among the networked devices, comprising: monitoring by a monitor processing device topical activity of the topical item among networked devices of the social communications network including by: receiving a search item; collecting articles related to the search item from at least one source of articles; comparing the search item to the articles to determine similarity; compiling a result set of the articles determined similar to the search item; detecting the respective share count of the respective related messages of the social communications network related to the result set; calling by the monitor processing device an application programming interface (API) of the server of the social communications network intermediating communications among the networked devices; 

receiving by the monitor processing device the identities of the networked devices in the social communications network communicating regarding the topical item as represented by the respective share count of the result set as proxy for topical activity regarding the topical item; and storing the identities in a storage of the monitor processing device.
2. The method of claim 1, further comprising the step of:
controlling the steps of calling and receiving to selectively obtain the
identities.

3. The method of claim 2, wherein the step of controlling receives input from a topical activity monitor that directs the step of controlling.
2. The method of claim 1, further comprising: controlling the steps of calling and receiving by the monitor processing device to selectively obtain the identities.

3. The method of claim 2, wherein the step of controlling receives input from a topical activity monitor of the monitor processing device that directs the step of controlling.


Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 17 of U.S. Patent No. 8,930,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-6 of the instant application merely recite obvious variations/combinations of claims 11, 17 of the U.S. Patent.
Instant application
U.S. Patent 8,930,384


5. A method of monitoring topical activity and collecting identities of
networked devices of a social communications network, the social communications
network communicates related messages between networked devices and maintains a
share count of the related messages, a data communications network includes at least
one source of articles, and a respective unique identity of each of the networked
devices is maintained by a server having an API and intermediating communications
among the networked devices, comprising the steps of:
receiving a search item from a data communications network;




collecting articles related to the search item from each of the at least one source of articles of the data communications network;

storing in a database, for each respective one of the article from the step of collecting, a respective unique identifier representing the article;

comparing the search item to each respective unique identifier,
respectively, of the database, to determine similarity of the respective unique identifier to the search item;


compiling a result set of each respective unique identifier determined similar to the search item in the step of comparing;


communicatively detecting the share count of the messages of the social communications network related to the result set:

deriving a score based collectively on all of the share counts from the step of communicatively detecting, the score represents topical activity of networked devices of the social communications network for the search item;

calling the API of the server intermediating communications among the networked devices of the social communications network:

receiving the identities of the networked devices of the social
communications network; and

storing the identities in a database in a storage.
12. A method of monitoring topical activity among networked devices of a social communications network, the social communications network communicates related messages between networked devices and maintains share counts of the related messages, and a data communications network includes at least one source of articles, comprising:








 
receiving a search item from a data communications network, by a processor communicatively connected to memory containing instructions for the processor and to a database; 
collecting articles by the processor related to the search item from the at least one source of articles of the data communications network; 

storing by the processor in the database, for each respective one of the articles collected, a respective unique identifier representing the article, 

respectively; comparing by the processor the search item to each respective unique identifier, respectively, of the database, to determine similarity of the respective unique identifier to the search item; 

compiling a result set by the processor of each respective unique identifier determined similar to the search item in the step of comparing; 

communicatively detecting by the processor the respective share counts of the related messages of the social communications network related to the result set; and 

deriving a score by the processor based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity of networked devices of the social communications network for the search item.

Claim 4 is similar to claim 5 without the last three limitations thus maps to claim 12 of the U.S. Patent in the same manner.
 
6. A method of monitoring topical activity among respective networked devices of each of a plurality of respective social communications networks, each
respective social communications network communicates respective related messages between the respective networked devices of the respective social communications
network and maintains a respective share count of the respective related messages of
the respective social communications network, a data communications network includes
at least one source of articles, and a respective unique identity of each of the networked devices is maintained by a respective server of the respective social communications network, the respective server has a respective API and intermediates communications
among the respective networked devices of the respective social communications network, comprising the steps of:

receiving a search item from a data communications network;




collecting articles related to the search item from each of the at least one source of articles of the data communications network;

storing in a database, for each respective one of the article from the step of collecting, 

a respective unique identifier representing the article;


comparing the search item to each respective unique identifier,
respectively, of the database, 


to determine similarity of the respective unique identifier to the search item;

compiling a result set of each respective unique identifier determined similar to the search item in the step of comparing;


communicatively detecting the respective share count of the respective related messages of each one of the plurality of respective social communications network related to the result set:


deriving a score based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity
of all of the respective networked devices of all of the plurality of respective social communications networks for the search item:

calling the respective API of the respective server intermediating
communications among the respective networked devices of the respective social communications network, for each of the respective social communications network;

receiving the respective identities of the respective networked devices of
the respective social communications network, for each of the respective social
communications network; and

storing the respective identities for each of the respective social
communications network, in a database in a storage.
17. A method of monitoring topical activity among respective networked devices of each of a plurality of respective social communications networks, each respective social communications network communicates respective related messages between the respective networked devices of the respective social communications network and maintains a respective share count of the respective related messages of the respective social communications network, and a data communications network includes at least one source of articles, comprising: 













receiving a search item from a data communications network by a processor communicatively connected to the data communications network, a database and memory; 
collecting articles by the processor related to the search item from the at least one source of articles of the data communications network; 

storing by the processor in the database, for each respective one of the articles collected, 

a respective unique identifier representing the article, respectively; 

comparing by the processor the search item to each respective unique identifier, respectively, of the database, 

to determine similarity of the respective unique identifier to the search item; 

compiling by the processor a result set of each respective unique identifier determined similar to the search item in the step of comparing; 

communicatively detecting by the processor the respective share counts of the respective related messages of each one of the plurality of respective social communications network related to the result set; and 


deriving a score by the processor based collectively on all of the respective share counts from the step of communicatively detecting, the score represents topical activity of all of the respective networked devices of all of the plurality of respective social communications networks for the search item.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takuichi Nishimura et al, “A Method of Social Network Extraction via Internet and Networked Sensing”, 2006, 5 pages, teach using user device ID information that a developed “Tabletop Community” system obtains to improve the precision of the data of social network of the entire community that a proposed “Polyphonet conference” targets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        13 August 2022